Citation Nr: 9934535	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart disorder on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945, from June 1946 to October 1953 and from 
November 1953 to September 1962.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied service connection for a 
heart disorder as secondary to the veteran's service 
connected varicose veins.  

The veteran perfected an appeal with respect to the issue of 
a total rating based on individual unemployability due to 
service connected disability.  A July 1998 rating decision 
granted this claim.  Therefore, this issue is moot.  The 
veteran has also claimed entitlement to service connection 
for a heart disorder on a direct incurrence basis.  This 
claim was denied in a March 1999 rating decision and is not 
in appellate status.  Accordingly, the Board limits its 
decision herein to service connection for a heart disorder on 
a secondary basis.


FINDING OF FACT

The claim of entitlement to service connection for a heart 
disorder on a secondary basis is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107(a) ( West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection on a secondary basis is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim for secondary service connection to be well 
grounded there must be medical evidence both of a current 
disability and of an etiological relationship between that 
disability and service-connected disability.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

A July 1997 hospital discharge summary reflects that the 
veteran was diagnosed with coronary artery disease.  He had 
been evaluated by cardiothoracic surgery for findings of an 
April 1997 cardiac catheterization, which indicated that he 
had four-vessel disease and preserved myocardium.

A July 1997 VA examination report reflects that the veteran 
underwent a coronary artery bypass graft procedure in June 
1997.  The July 1997 diagnosis included coronary artery 
disease with myocardial infarction in April 1997 and status 
post coronary artery bypass graft in June 1997.

The veteran's service medical records show that he had a 
frequent premature cardiac beat, which was detected in 
December 1960 during vein stripping and ligation.  Shortly 
after his admission for varicose vein treatment, medical 
consultation was obtained concerning the premature cardiac 
contractions.  The veteran stated in his June 1998 RO hearing 
that a military doctor gave him pills for his heart disorder 
at that time.

Although the veteran contends that premature cardiac beats 
during service were a result of varicose vein surgery and 
eventually resulted in a heart attack and open heart surgery, 
there is no competent medical evidence of record providing a 
nexus between the post-service coronary artery disease and 
the service connected varicose veins.  Moreover, although the 
veteran himself contends that the two conditions are related, 
the record does not reflect that he has the medical training, 
education, or expertise to qualify him to make a medical 
determination.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  As a layperson, his contentions alone do not 
constitute competent medical evidence that his coronary 
artery disease is related to the service connected varicose 
veins.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) to notify the veteran of the evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.




ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a heart disorder secondary to service-
connected varicose veins not having been submitted, the 
appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

